EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Kwok, registration no. 69,042 on 6/11/2021.
The application has been amended as follows: 
In Claims
Cancel claim 3
Cancel claim 10
Cancel claim 17

2.	(Currently Amended) A system, comprising:
one or more hardware processors[[,]]; and 
one or more computer-readable memoriesstoring program instructions hardware processors configured to execute the program instructions to cause the system to perform operations comprising: 
detecting, in a first computing environment, an occurrence of a first error corresponding to a first user account; 
determining a first set of user account attributes corresponding to the first user account; 
generating, in a second computing environment that is different from the first computing environment, a second user account, wherein the second user account 
determining a process workflow based on data obtained from the first computing environment, wherein the process workflow corresponds to the occurrence of the first error;  
transmitting a set of instructions corresponding to the process workflow to a user device to cause the user device to execute the set of instructions, wherein the user device, when executing the set of instructions, is configured to transmit 
subsequent to the transmitting the set of instructions to the user device, detecting; and
providing, on a user interface of the user device, information corresponding to the occurrence of the second error. 

5.	(Currently Amended) The system of claim 2, wherein the detectingexecuting of the set of instructions corresponds to a page expected to be received.  

6.	(Currently Amended) The system of claim 2, wherein the operations further comprise determining that the process workflow was prior to the detecting the occurrence of the first error 
8.	(Currently Amended) The system of claim 2, wherein the generating the second user account further includes generating [[a]] credential information for the second user account, and wherein the user device, when executing the instructions, is configured to log  using the credential information. 

9.	(Currently Amended) A method comprising:
to a first user account; 
determining a first set of user account attributes corresponding to the first user account; 
generating, by one or more hardware processors in a second computing environment that is different from the first computing environment, a second user account, wherein the second user account corresponds to a second set of user account attributes created based on the first set of user account attributes and one or more pre-existing rules;
determining a process workflow based on data obtained from the first computing environment, wherein the process workflow corresponds to the occurrence of the first error;  
transmitting, by the one or more hardware processors, a set of instructions corresponding to the process workflow to a user device to cause the user device to execute the set of instructions, wherein the executing the set of instructions includes transmitting one or more requests associated with the second user account to the second computing environment; 
subsequent to the transmitting the set of instructions to the user device, detecting; and
providing, on a user interface of the user device, information corresponding to the occurrence of the second error. 

11.	(Currently Amended) The method of claim 9, wherein the one or more pre-existing rules include one or more account restrictions imposed by a service provider associated with the first user account and/or the second user account. 

12.	(Currently Amended) The method of claim 9, wherein the detectingexecuting of the set of instructions corresponds to a page expected to be received.  

13.	(Currently Amended) The method of claim 9, further comprising determining that the prior to the detecting the occurrence of the first error 
. 

16.	 (Currently Amended)	A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
detecting, in a first computing environment, an occurrence of a first error corresponding to a first user account; 
determining a first set of user account attributes corresponding to the first user account; 
generating, in a second computing environment that is different from the first computing environment, a second user account, wherein the second user account corresponds to a second set of user account attributes created based on the first set of user account attributes and one or more pre-existing rules;
determining a process workflow based on data obtained from the first computing environment, wherein the process workflow corresponds to the occurrence of the first error;  
transmitting a set of instructions corresponding to the process workflow to a user device to cause the user device to execute the set of instructions, wherein the user device, when executing the set of instructions, is configured to transmit one or more requests associated with the second user account to the second computing environment; 
subsequent to the transmitting the set of instructions to the user device, detecting; and
providing, on a user interface of the user device, information corresponding to the occurrence of the second error.
19.	(Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the detectingexecuting of the set of instructions corresponds to a page expected to be received.  

operations further comprise determining that the prior to the detecting 

22.	(New) The non-transitory machine-readable medium of claim 16, wherein the generating the second user account further comprises generating credential information for the second user account.

23.	(New) The non-transitory machine-readable medium of claim 22, wherein the user device, when executing the set of instructions, is further configured to log into the second user account using the credential information. 

24.	(New) The method of claim 15, wherein the user device, when executing the set of instructions, is further configured to log into the second user account using the credential information.

Allowable Subject Matter
Claims 2, 4-9, 11-16 and 18-24 renumbered (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 10/26/2020 were fully considered. Further cited art doesn’t fairly suggest the set of instructions, wherein the user device, when executing the set of instructions, is configured to transmit includes transmitting one or more requests associated with the second user account to the second computing environment and subsequent to the transmitting the set of instructions to the user device, detecting, during the execution of the instructions, an occurrence of a second error and providing, on a user interface of the user device, information corresponding to the occurrence of the second error. Therefore it improves on automatic configuration of a staging environment to facilitate online use-case testing and workflow process.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ANIL KHATRI/            Primary Examiner, Art Unit 2191